Name: Commission Regulation (EC) NoÃ 936/2005 of 20 June 2005 amending Regulation (EC) NoÃ 14/2004 as regards the forecast supply balances for the French overseas departments for cereals, vegetable oils, processed fruit and vegetable products and certain live animals
 Type: Regulation
 Subject Matter: overseas countries and territories;  economic policy;  foodstuff;  trade;  agricultural activity;  plant product;  processed agricultural produce
 Date Published: nan

 21.6.2005 EN Official Journal of the European Union L 158/6 COMMISSION REGULATION (EC) No 936/2005 of 20 June 2005 amending Regulation (EC) No 14/2004 as regards the forecast supply balances for the French overseas departments for cereals, vegetable oils, processed fruit and vegetable products and certain live animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (1), and in particular Articles 3(6) and 6(5) thereof, Whereas: (1) Commission Regulation (EC) No 14/2004 of 30 December 2003 establishing the supply balances and Community aid for the supply of certain essential products for human consumption, for processing and as agricultural inputs and for the supply of live animals and eggs to the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 (2), establishes forecast supply balances and fixes Community aid. (2) Current implementation of the annual supply balances for cereals, vegetable oils and processed fruit and vegetable products and for the supply of live animals for the French overseas departments shows that the quantities set for supplies of the above products are below requirements owing to unexpectedly higher demand. (3) There has been special demand for supplies of tinned tomatoes. The quantities of seed potatoes in the supply balance exceed current implementation. In the case of female buffalo, chicks and eggs, certain characteristics of the products to be supplied should be brought into line with the needs that have become apparent on holdings in the French overseas departments. (4) The quantities and descriptions of the above products and animals should be brought into line with actual needs in the French overseas departments concerned. (5) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 14/2004 is hereby amended as follows: 1. parts 1 to 4 of Annex I are replaced by the text in Annex I hereto; 2. parts 1, 2 and 4 of Annex II are replaced by the text in Annex II hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 3, 7.1.2004, p. 6. Regulation as last amended by Regulation (EC) No 2138/2004 (OJ L 369, 16.12.2004, p. 24). ANNEX I Part 1 Cereals and cereal products intended for human consumption and animal feed; oilseeds, protein crops and dried fodder Forecast supply balance and Community aid for the supply of Community products per calendar year Department Description CN code Quantity (tonnes) Aid (EUR/tonne) I II III Guadeloupe Common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 58 000  42 (1) French Guiana Common wheat, barley, maize, products intended as animal feed and malt 1001 90, 1003 00, 1005 90, 2309 90 31, 2309 90 41, 2309 90 51, 2309 90 33, 2309 90 43, 2309 90 53 and 1107 10 6 445  52 (1) Martinique Common wheat, barley, maize, groats and meal of durum wheat, oats and malt 1001 90, 1003 00, 1005 90, 1103 11, 1004 00 and 1107 10 52 000  42 (1) RÃ ©union Common wheat, barley, maize and malt 1001 90, 1003 00, 1005 90 and 1107 10 188 000  48 (1) Part 2 Vegetable oils Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN Code Department Quantity (tonnes) Aid (EUR/tonne) I II III Vegetable oils (2) 1507 to 1516 (3) Martinique 300  71 (4) Guadeloupe 300  71 (4) RÃ ©union 11 000 91 (4) French Guiana 100 91 (4) Total 11 700 Part 3 Processed fruit and vegetable products Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN code Department Quantity (tonnes) Aid (EUR/tonne) I II III Fruit purÃ ©e obtained by cooking, whether or not containing added sugar or other sweetening matter, for processing ex20 07 All 100  395  Fruit pulp otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included, for processing ex20 08 French Guiana  586  Guadeloupe 950  408  Martinique  408  RÃ ©union  456  Concentrated fruit juices (including grape must), unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter, for processing ex20 09 French Guiana 500 727 Martinique  311 (5) RÃ ©union  311 Guadeloupe  311 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 All 100  91 (5) Part 4 Seeds Forecast supply balance and Community aid for the supply of Community products per calendar year Description CN Code Department Quantity (tonnes) Aid (EUR/tonne) I II III Seed potatoes 0701 10 00 RÃ ©union 50 94 (1) The aid is equal to the refund on products falling within the same CN code, granted under Article 7 of Commission Regulation (EC) No 1501/95 (OJ L 147, 30.6.1995, p. 7). (2) Intended for the processing industry. (3) Except 1509 and 1510. (4) The aid is equal to the refund on products falling within the same CN code, granted under Article 3(3) of Regulation No 136/66/EEC. (5) The aid is equal to the refund on products falling within the same CN code, granted under Article 16 of Council Regulation (EC) No 2201/96 (OJ L 297, 21.11.1996, p. 29). ANNEX II Part 1 Bovine animals and equines Number of animals and aid for supplying animals from the Community per calendar year Description CN Code Department Quantity Aid (EUR/animal) Breeding horses 0101 11 00 All 7 1 100 Live bovine animals:  breeding bovine animals (1) 0102 10  breeding buffalo ex01021090 600 1 100  bovine animals for fattening (2) (3) 0102 90 200  Part 2 Poultry and rabbits Number of animals and aid for supplying animals from the Community per calendar year Description CN Code Department Quantity (number of animals or units) Aid (EUR/animal or unit) Chicks ex01 05 11 All 85 240 0,48 Hatching eggs for the production of chicks ex04070019 800 000 0,17 Breeding rabbits  Domestic breeding rabbits ex01061910 800 33 Part 4 Sheep and goats Number of animals and aid for supplying animals from the Community per calendar year Description CN Code Department Quantity (number of animals) Aid (EUR/animal) Breeding sheep and goats: All  male animals ex01 04 10 and ex01 04 20 30 312  female animals ex01 04 10 and ex01 04 20 210 192 (1) Entry under this subheading is subject to the conditions laid down in the relevant Community provisions. (2) Only those originating in third countries. (3) Eligibility for exemption from import duties is subject to:  a declaration by the importer, made on the arrival of the animals in the French overseas departments, to the effect that they are intended for fattening there for a period of 60 days from their actual date of arrival and are to be consumed there afterwards,  a written undertaking by the importer, made on the arrival of the animals, to inform the competent authorities, within one month of the animals' arrival, of the holding or holdings where the animals are to be fattened,  proof to be furnished by the importer that, except in cases of force majeure, the animal has been fattened on the holding or holdings indicated in accordance with the second indent, that it has not been slaughtered before the end of the period provided for in the first indent, or that it has been slaughtered for health reasons or has died as a result of illness or accident.